Case 4:17-cr-00052-MSD-RJK Document 363 Filed 09/13/19 Page 1 of 10 PagelD# 1607

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Norfolk Division

UNITED STATES OF AMERICA
Vv. CRIMINAL NO.: 4:1 7cr52-1
MARTIN L. HUNT, et al.
JOINT MOTION FOR ADDITIONAL
_ PEREMPTORY CHALLENGES

COMES NOW the Defendants, Martin L. Hunt, Xavier Greene, Deshaun Richardson,
Ryan Taybron, Eric Nixon, Geovanni Douglas, and Raymond Palmer, through counsel, and
moves the Court to grant the defense additional peremptory challenges. This motion is made
pursuant to Federal Rule of Criminal Procedure 24. The reasons in support of this motion
are set forth below:

This case involves a complex multi-defendant conspiracy. The indictment has
allegations of multiple murders, attempted murders, robberies, felonious assaults, firearm
offenses and drug trafficking by a multitude of individuals. All seven Defendants are being
tried jointly and the trial is expected to involve more than 100 witnesses and last numerous
weeks. Three Defendants are facing mandatory life sentences if convicted of the most |
serious charges and all Defendants face either a life sentence or decades of incarceration.

The Court has discretion under Rule 24 of the Federal Rules of Criminal Procedure

to grant additional peremptory challenges. The Sixth Amendment requirement that a

Page 1 of 10
Case 4:17-cr-00052-MSD-RJK Document 363 Filed 09/13/19 Page 2 of 10 PagelD# 1608

defendant be afforded a fair trial by an impartial jury is “fundamental to the American system
of justice” Taylor vy. Louisiana, 419 U.S. 522, 530 (1975). The primary purpose of
peremptory challenges is to help “secure the constitutional guarantee of trial by an impartial
jury” United States v. Martinez-Salazar, 528 U.S. 304, 316 (2000).

The seven Defendants are represented by a total of 10 attorneys and each Defendant
has different defense and strategies about what type of jurors may be best for a case of this
nature. The defense requests that the Court grant to the defense a total of 50 peremptory
challenges which is far less that the 10 each Defendant would have if being tried
individually. This number of challenges will insure that each Defendant has a reasonable
opportunity to exercise challenges to get a fair and impartial jury.

This motion is in compliance with the local Rules for the Eastern District of Virginia
in that it is filed more than 21 days prior to trial.

Respectfully submitted,
MARTIN L. HUNT
is/

Lawrence H. Woodward, Jr., Esquire
Virginia State Bar No.: 21756
Attorney for the Defendant

Martin L. Hunt
Ruloff, Swain, Haddad, Morecock,

Talbert & Woodward, P.C.
317 30" Street
Virginia Beach, Virginia 23451
Telephone Number: (757) 671-6000

Facsimile Number: (757) 671-6004
Email Address: lwoodward@sreslaw.com

 

Page 2 of 10
Case 4:17-cr-00052-MSD-RJK Document 363 Filed 09/13/19 Page 3 of 10 PagelD# 1609

is/ .
Amy Leigh Austin, Esq.
VSB# 46579

Attorney for the Defendant

Xavier Greene

The Law Office of Amy L. Austin
101 Shockoe Slip Suite O

Richmond, VA 23219
804-343-1900
Fax: 804-393-1901

is/

Emily Meyers Munn, Esquire
Virginia State Bar No.: 46390
Attorney for the Defendant

Martin L. Hunt
Bischoff Martingayle, PC (Norfolk)
208 E. Plume Street Suite 247
Norfolk, VA 23510
757-440-3546
Fax: 757-965-4304
Email: emaily@bischoffmartingayle.com

 

Email: amyaustinlawyer@gmail.com

/s/
David Michael Good, Esq.
VSB# 44107
Attomey for the Defendant
Xavier Greene
David Michael Good PC
780 Lynnhaven Parkway Suite 400
Virginia Beach, VA 23452
757-306-1331
Fax: 888-306-2608
Email: dgood@dgoodlaw.com

 

/s/
Rhonda Quagliana, Esq.
Bar# 39522
Attorney for the Defendant

 

Page 3 of 10
Case 4:17-cr-00052-MSD-RJK Document 363 Filed 09/13/19 Page 4 of 10 PagelD# 1610

Deshaun Richardson, Esq.

St. John Bowling Lawrence & Quagliana LLP
416 Park Street

Charlottesville, VA 22902

Telephone No.: 434-296-7138

Fax No.: 434-296-1301

Email: rg@stlawva.com

isi
Gregory William Klein, Esq.
VSB# 73110
Attorney for the Defendant
Deshaun Richardson
Klein, Rowell & Shall, PLLC
3500 Virginia Beach Blvd., Suite 110
Virginia Beach, VA 23452
Telephone No.:757-432-2500
Fax No.: 757-432-2100
Email: greg@krslaw.com

 

ist
Andrew A. Protogyrou, Esq.
VSB# 27253
Attorney for the Defendant
Ryan Taybron
Protogyrou & Rigney PLC
125 St. Paul’s Blvd., #150
Norfolk, VA 23510
757-625-1775
Fax: 757-625-1887
Email: protogyrou@prlaw.or

/s/
Nicholas Ryan Hobbs, Esq.
VSB# 71083
Attorney for the Defendant
Eric Nixon
Hobbs & Harrison, PLLC
21-B East Queens Way

 

Page 4 of 10
Case 4:17-cr-00052-MSD-RJK Document 363 Filed 09/13/19 Page 5 of 10 PagelD# 1611

Hampton, VA 23669

757-335-4241

Fax: 757-335-4240

Email: nhobbs@hobbsharrison.com

ist
Harry D. Harmon, Jr., Esq.
VSB# 32395
Attorney for the Defendant
Geovanni Douglas
Attorney and Counselor at Law
5900 East Virginia Beach Blvd., #208
Norfolk, VA 23502
757-6223-2353
Fax: 757-623-2354
Email: harryharmonjr@gmail.com

 

fst
Jamison Page Raspberry, Esq.
VSB# 77223
Attorney for the Defendant
Raymond Palmer
Rasberry Law, PC
1023 Laskin Road Suite 101
Virginia Bach, VA 23451
757-301-1821

Email: jrasberry@gmail.com

CERTIFICATE OF SERVICE

I hereby certify that on this 13" day of September 2019, I served a true copy of the
foregoing via the CM/ECF System, which will send a notification of such filing (NEF) to all
counsel of record, including:

Amy E. Cross, Esq.

Unites States Attorney Office (Newport News-NA)
721 Lakefront Commons Suite 300

Newport News, VA 23606

Page 5 of 10
Case 4:17-cr-00052-MSD-RJK Document 363 Filed 09/13/19 Page 6 of 10 PagelD# 1612

757-591-4026
Email: amy.cross@usdoj.gov

Brian James Samuels, Esq.

United States Attorney Office
Fountain Plaza Three

721 Lakefront Commons Suite 300
Newport News, VA 23606
757-591-4032

Email: brian.samuels@usdoj.gov

 

Howard J. Zlotnick, Esq.

United States Attorney Office

721 Lakefront Commons Suite 300
Newport News, VA 23606
757-591-4031

Email: howard.zlotnick@usdoj.gov

 

Jon M. Babineau, Esq.

VSB#H

Attorney for the Defendant
Corey R. Sweetenburg
Riddick Babineau PC

109 East Main Street Suite 413
Norfolk, VA 23510
757-622-863 1

Fax: 757-226-0621

Email: jon@babineaulaw.com

Adam Michael Carroll, Esq.
VSB#

Attorney for the Defendant
Corey R. Sweetenburg
Wolcott Rivers Gates P.C.
Convergence Center [V

200 Bendix Road Suite 300
Virginia Beach, VA 23452
757-497-6633

Fax: 757-497-7267

Email: acarroll@wolriv.com

Page 6 of 10
Case 4:17-cr-00052-MSD-RJK Document 363 Filed 09/13/19 Page 7 of 10 PagelD# 1613

Richard Scott Yarrow, Esq.

VSB# 37807

Attorney for the Defendant

Melissa Taybron

Richard S. Yarrow LLC

821 West 21st Street Suite 208
Norfolk, VA 23517

757-337-3963

Fax: 757-686-0180

Email: Richard Yarrow@gmail.com

 

Mary Teresa Morgan, Esq.

VSB#

Attorney for the Defendant

Sade Taybron

Golightly, Mulligan, & Morgan, PLC
1244 Perimeter Parkway Suite 441
Virginia Beach, VA 23454
757-609-2702

Fax: 757-301-9625

Email: mary@golightlylaw.com

 

Eric Leckie, Esq.

VSB#

Attorney for the Defendant

Phyliss Taybron

Invictus Law

2408 Princess Anne Road

Virginia Beach, VA 23456
757-337-2727

Fax: 757-474-1671

Email: ericleckie@invictus-law.com

 

isi
Lawrence H. Woodward, Jr., Esquire
Virginia State Bar No.: 21756
Attorney for the Defendant
Martin L. Hunt
Ruloff, Swain, Haddad, Morecock,
Talbert & Woodward, P.C.

Page 7 of 10
Case 4:17-cr-00052-MSD-RJK Document 363 Filed 09/13/19 Page 8 of 10 PagelD# 1614

is/
Amy Leigh Austin, Esq.
VSB# 46579

Attorney for the Defendant

Xavier Greene

The Law Office of Amy L. Austin
101 Shockoe Slip Suite O

Richmond, VA 23219
804-343-1900
Fax: 804-393-1901

317 30" Street

Virginia Beach, Virginia 23451
Telephone Number: (757) 671-6000
Facsimile Number: (757) 671-6004

Email Address: lwoodward@srgslaw.com

/s/

Emily Meyers Munn, Esquire
Virginia State Bar No.: 46390
Attorney for the Defendant

Martin L. Hunt
Bischoff Martingayle, PC (Norfolk)
208 E. Plume Street Suite 247
Norfolk, VA 23510
757-440-3546
Fax: 757-965-4304

Email: emaily@bischoffmartingayle.com

Email: amyaustinlawyer(@gmail.com

 

isi
David Michael Good, Esq.
VSB# 44107
Attorney for the Defendant
Xavier Greene
David Michael Good PC
780 Lynnhaven Parkway Suite 400
Virginia Beach, VA 23452
757-306-1331
Fax: 888-306-2608
Email: dgood@dgoodlaw.com

 

Page 8 of 10
Case 4:17-cr-00052-MSD-RJK Document 363 Filed 09/13/19 Page 9 of 10 PagelD# 1615

/s/
Rhonda Quagliana, Esq.
Bar# 39522
Attorney for the Defendant
Deshaun Richardson
St. John Bowling Lawrence & Quagliana LLP
416 Park Street
Charlottesville, VA 22902
Telephone No.: 434-296-7138
Fax No.: 434-296-1301

Email: rq@stlawva.com

isi
Gregory William Klein, Esq.
VSB# 73110
Attorney for the Defendant
Deshaun Richardson
Klein, Rowell & Shall, PLLC
3500 Virginia Beach Blvd., Suite 110
Virginia Beach, VA 23452
Telephone No.:757-432-2500
Fax No.: 757-432-2100

Email: greg@krslaw.com

is/
Andrew A. Protogyrou, Esq.
VSB# 27253
Attorney for the Defendant
Ryan Taybron
Protogyrou & Rigney PLC
125 St. Paul’s Blvd., #150
Norfolk, VA 23510
757-625-1775
Fax: 757-625-1887

Email: protogyrou@prlaw.org

Page 9 of 10
Case 4:17-cr-00052-MSD-RJK Document 363 Filed 09/13/19 Page 10 of 10 PagelD# 1616

is/
Nicholas Ryan Hobbs, Esq.
VSB# 71083
Attorney for the Defendant
Eric Nixon
Hobbs & Harrison, PLLC
21-B East Queens Way
Hampton, VA 23669
757-335-424]
Fax: 757-335-4240
Email: nhobbs@hobbsharrison.com

 

/s/
Harry D. Harmon, Jr., Esq.
VSB# 32395
Attorney for the Defendant
Geovanni Douglas
Attorney and Counselor at Law
5900 East Virginia Beach Blvd., #208
Norfolk, VA 23502
757-6223-2353
Fax: 757-623-2354
Email: harryharmonjr@gmail.com

 

 

isi
Jamison Page Raspberry, Esq.
VSB# 77223
Attorney for the Defendant
Raymond Palmer
Rasberry Law, PC
1023 Laskin Road Suite 101
Virginia Bach, VA 23451
757-301-1821

Email: jrasberry@gmail.com

 

Page 10 of 10
